Citation Nr: 0738409	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability manifested by 
post-traumatic stress disorder, claimed as a result of VA 
domiciliary care rendered on October 7, 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified during a hearing held at the 
RO before the undersigned in May 2006.  A transcript of the 
proceeding is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.  

REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the April 2003 VCAA notice letter that was sent 
to the veteran was issued prior to the Dingess decision.  
Although the letter was adequate at the time it was issued, 
it is no longer adequate due to the change in law, as it did 
not address the matters of rating and effective dates.  
Accordingly, on remand, a new legally adequate notice letter 
must be provided to the veteran with respect to his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  

Turning to the merits of the veteran's claim, this is, 
factually, an extremely tragic case in which the veteran was 
a witness to a shooting at the Temple, Texas, VA Domiciliary 
on October 7, 2001.  During the incident, while the veteran 
and other residents dined at the domiciliary cafeteria, 
another resident in the facility drew a handgun, and fired 
multiple gunshots.  While the gunman was ultimately 
restrained, it was not before he had injured two individuals, 
and fatally wounded the veteran's brother who was seated 
nearby.  The veteran was receiving domiciliary care following 
surgery for a neck condition at the time of the attack.  

Additionally not in dispute is the fact that the veteran is 
currently diagnosed with post-traumatic stress disorder 
(PTSD), and that such has been linked to the October 7, 2001 
shooting at the VA domiciliary.  (See, e.g., September 2003 
Report of VA Examination.)  Finally, it is undisputed that 
the veteran filed his claim seeking compensation pursuant to 
38 U.S.C.A. § 1151 in April 2003.  

The facts concerning this incident or the sufficiency of the 
medical diagnosis are not in dispute, and, as it was clear 
during the hearing, invoking memories of this incident causes 
the veteran a great deal of emotional distress.  As such, the 
Board will not further dwell on these facts at this time.  

The more difficult question, however, concerns whether 
compensation is warranted pursuant to 38 U.S.C.A. § 1151.  
Resolving this question requires a brief discussion of the 
history of the statute, pertinent regulations, and case law 
interpreting the statute.  

Formerly, 38 U.S.C.A. § 1151 provided, "[w]here any veteran 
suffers an injury or an aggravation of an injury, as a result 
of hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation .  . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. §  1151 (West 1991) 
(emphasis added).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  The United States Supreme 
Court, held, however, that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown v. Gardner, 513 U.S. 115 (1994).  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision. 60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A § 1151 in April 2003.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A § 1151 in effect prior to October 1, 1997, requiring 
only that additional disability be the result of VA 
hospitalization, medical or surgical treatment, or 
examination, is not applicable.  See VAOPGCPREC 40-97 (all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect.)  

The version of 38 U.S.C.A. § 1151 in effect at the time the 
veteran filed his claim in April 2003 provides that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  A disability or death is a qualifying 
additional disability or qualifying death if it was not the 
result of the veteran's willful misconduct and it was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) 
(West 2002) (emphasis added).

Alternatively, pursuant to 38 U.S.C.A. § 1151(a)(2), a 
disability or death can be a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and

the disability or death was proximately caused (A) 
by the provision of training and rehabilitation 
services by the Secretary (including by a service-
provider used by the Secretary for such purpose 
under section 3115 of this title) as part of an 
approved rehabilitation program under chapter 31 of 
this title, or (B) by participation in a program 
(known as a "compensated work therapy program") 
under section 1718 of this title.

Here, it appears from a review of the available VA treatment 
records that the veteran entered the domiciliary at the 
Temple, Texas, VA Medical Center (VAMC) sometime in April 
2000, and that he apparently remained in that facility 
through at least the date of the shooting on October 7, 2001.  
Although the record in this matter is quite voluminous, there 
is no specific information available concerning the period of 
care, including the legal authority that was used to grant 
domiciliary care,  other than a few brief notations in 
treatment records.  

Moreover, there is nothing in the record that sheds any light 
on whether the veteran's apparently lengthy period of 
domiciliary care included training and rehabilitation 
services being provided as part of an approved rehabilitation 
program under chapter 31, or whether the veteran was 
participating in a "compensated work therapy program" under 
section 1718 at the time of the shooting.  Because this 
missing information could be critical in establishing the 
veteran's entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151(a)(2), a remand is required to obtain information and 
evidence concerning the reasons why he was granted 
domiciliary care, and whether, on the date of the shooting, 
it was being provided as part of an approved rehabilitation 
program or due to participation in a "compensated work 
therapy program."  

Accordingly, this case is REMANDED for the following actions:

1.  Provide updated VCAA notice in 
compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and develop all appropriate 
information and evidence concerning the 
dates the veteran entered and was 
released from domiciliary care at the 
Temple VAMC, including the legal and/or 
medical authority that was used to grant 
domiciliary care.  

3.  Additionally, all appropriate 
information and evidence should be 
developed and obtained concerning whether 
the veteran's domiciliary care included 
training and rehabilitation services 
being provided as part of an approved 
rehabilitation program under chapter 31, 
as of October 7, 2001, or whether he was 
participating in a "compensated work 
therapy program" under section 1718 at 
the time of the shooting.  In that 
regard, an attempt also should be made to 
determine if a vocational rehabilitation 
folder exists for the veteran and, if so, 
such folder should be associated with the 
claims file.  

4.  If, following the above development, 
it is not clear whether the veteran's 
domiciliary care, as of October 7, 2001, 
was being provided as part of an approved 
rehabilitation program under chapter 31, 
or due to participation in a 
"compensated work therapy program" 
under section 1718, a legal opinion 
should be obtained from the appropriate 
VA regional counsel's office regarding 
both of these matters based on that 
office's review of the record.  

5.  After the above development has been 
completed, the case should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


